       Case 2:20-cv-00401-WKW-SRW Document 44 Filed 01/19/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

KELVIN DEMETRIS PEACOCK,                    )
#187315,                                    )
                                            )
              Plaintiff,                    )
                                            )
        v.                                  )     CASE NO. 2:20-CV-401-WKW
                                            )               [WO]
JEFFERSON S. DUNN, et al.,                  )
                                            )
              Defendants.                   )

                                       ORDER

        Before the court is Plaintiff’s pro se notice of appeal. (Doc. # 38.) The Order

(Doc. # 37) from which Plaintiff appeals is not a final judgment and, thus, is not

subject to an interlocutory appeal under 28 U.S.C. § 1292(a). For this reason, the

notice of appeal (Doc. # 38) is construed as containing a motion to certify a question

for interlocutory appeal pursuant to 28 U.S.C. § 1292(b). Section 1292(b) provides

that

        [w]hen a district judge, in making in a civil action an order not
        otherwise appealable under this section, shall be of the opinion that
        such order involves a controlling question of law as to which there is
        substantial ground for difference of opinion and that an immediate
        appeal from the order may materially advance the ultimate termination
        of the litigation, he shall so state in writing in such order.

§ 1292(b).
     Case 2:20-cv-00401-WKW-SRW Document 44 Filed 01/19/21 Page 2 of 2




      For the reasons set out in the Recommendation (Doc. # 33), which was

adopted by the court (Doc. # 37), the questions involved in Plaintiff’s appeal do not

meet the standard for certifying a question for interlocutory appeal.

      Accordingly, it is ORDERED that Plaintiff’s motion to certify a question for

interlocutory appeal (Doc. # 38) is DENIED.

      DONE this 19th day of January , 2021.

                                         /s/ W. Keith Watkins
                                       UNITED STATES DISTRICT JUDGE




                                          2
